J. S71008/15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                :    IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                     v.                     :
                                            :
VAUGHN RICO WRIGHT,                         :        No. 2035 WDA 2014
                                            :
                          Appellant         :


           Appeal from the Judgment of Sentence, November 14, 2014,
               in the Court of Common Pleas of Allegheny County
                Criminal Division at No. CP-02-CR-0011279-2014


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN AND OTT, JJ.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:            FILED FEBRUARY 19, 2016

         Vaughn Rico Wright appeals from the judgment of sentence of

November 14, 2014, following his conviction of possession of a controlled

substance1 (heroin) and possession with intent to deliver2 (“PWID”).         We

affirm.

         On June 18, 2014, appellant was stopped for having an altered license

plate.    During a search incident to arrest, police recovered two “bricks” of

heroin, each consisting of 50 stamp bags. Appellant did not have any drug

use paraphernalia in his possession, nor did he have physical characteristics

typical of a heavy drug user.         (Trial court opinion, 5/22/15 at 5.)   The



1
    35 P.S. § 780-113(a)(16).
2
    35 P.S. § 780-113(a)(30).
J. S71008/15


Commonwealth also presented expert testimony that appellant possessed

the drugs with the intent to deliver. (Id. at 6.)

        Following a non-jury trial before the Honorable Philip A. Ignelzi,

appellant was found guilty of possession and PWID. Appellant was found not

guilty of possession of altered, forged, or counterfeit documents and plates. 3

The parties proceeded immediately to sentencing, and the trial court

imposed a sentence of 18 to 36 months’ incarceration for PWID, with no

further penalty for the possession charge.          This timely appeal followed.

Appellant complied with Pa.R.A.P. 1925(b), and the trial court filed an

opinion.

        On appeal, appellant raises a single issue for this court’s review,

challenging the sufficiency of the evidence to prove the element of intent to

deliver. Appellant argues that the evidence was consistent with possession

of the drugs for personal use rather than distribution. Having determined,

after careful review, that Judge Ignelzi, in his Rule 1925(a) opinion of

May 22, 2015, ably and comprehensively disposes of appellant’s issue on

appeal, with appropriate reference to the record and without legal error, we

will affirm on the basis of that opinion.

        Judgment of sentence affirmed.




3
    75 Pa.C.S.A. § 7122(3).


                                      -2-
J. S71008/15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/19/2016




                          -3-